Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 1 of 79




                                                                 DA00931
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 2 of 79




                                                                 DA00932
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 3 of 79




                                                                 DA00933
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 4 of 79




                                                                 DA00934
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 5 of 79




                                                                 DA00935
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 6 of 79




                                                                 DA00936
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 7 of 79




                                                                 DA00937
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 8 of 79




                                                                 DA00938
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 9 of 79




                                                                 DA00939
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 10 of 79




                                                                  DA00940
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 11 of 79




                                                                  DA00941
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 12 of 79




                                                                  DA00942
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 13 of 79




                                                                  DA00943
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 14 of 79




                                                                  DA00944
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 15 of 79




                                                                  DA00945
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 16 of 79




                                                                  DA00946
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 17 of 79




                                                                  DA00947
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 18 of 79




                                                                  DA00948
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 19 of 79




                                                                  DA00949
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 20 of 79




                                                                  DA00950
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 21 of 79




                                                                  DA00951
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 22 of 79




                                                                  DA00952
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 23 of 79




                                                                  DA00953
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 24 of 79




                                                                  DA00954
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 25 of 79




                                                                  DA00955
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 26 of 79




                                                                  DA00956
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 27 of 79




          EXHIBIT 32




                                                                  DA00957
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 28 of 79




                                                                  DA00958
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 29 of 79




                                                                  DA00959
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 30 of 79




                                                                  DA00960
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 31 of 79




                                                                  DA00961
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 32 of 79




                                                                  DA00962
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 33 of 79




                                                                  DA00963
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 34 of 79




                                                                  DA00964
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 35 of 79




                                                                  DA00965
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 36 of 79




                                                                  DA00966
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 37 of 79




                                                                  DA00967
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 38 of 79




                                                                  DA00968
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 39 of 79




                                                                  DA00969
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 40 of 79




                                                                  DA00970
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 41 of 79




                                                                  DA00971
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 42 of 79




                                                                  DA00972
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 43 of 79




                                                                  DA00973
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 44 of 79




                                                                  DA00974
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 45 of 79




          EXHIBIT 33




                                                                  DA00975
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 46 of 79




                                                                  DA00976
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 47 of 79




                                                                  DA00977
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 48 of 79




                                                                  DA00978
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 49 of 79




                                                                  DA00979
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 50 of 79




                                                                  DA00980
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 51 of 79




                                                                  DA00981
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 52 of 79




                                                                  DA00982
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 53 of 79




                                                                  DA00983
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 54 of 79




                                                                  DA00984
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 55 of 79




                                                                  DA00985
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 56 of 79




                                                                  DA00986
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 57 of 79




                                                                  DA00987
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 58 of 79




                                                                  DA00988
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 59 of 79




                                                                  DA00989
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 60 of 79




                                                                  DA00990
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 61 of 79




                                                                  DA00991
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 62 of 79




                                                                  DA00992
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 63 of 79




                                                                  DA00993
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 64 of 79




          EXHIBIT 34




                                                                  DA00994
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 65 of 79




                                                                  DA00995
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 66 of 79




                                                                  DA00996
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 67 of 79




                                                                  DA00997
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 68 of 79




                                                                  DA00998
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 69 of 79




                                                                  DA00999
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 70 of 79




                                                                  DA01000
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 71 of 79




                                                                  DA01001
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 72 of 79




                                                                  DA01002
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 73 of 79




                                                                  DA01003
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 74 of 79




                                                                  DA01004
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 75 of 79




                                                                  DA01005
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 76 of 79




                                                                  DA01006
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 77 of 79




                                                                  DA01007
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 78 of 79




                                                                  DA01008
Case 19-11781-LSS   Doc 372-15   Filed 12/05/19   Page 79 of 79




                                                                  DA01009
